Citation Nr: 0826514	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  02-19 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral Morton's 
neuromas, secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for colon cancer, 
status post resection, secondary to exposure to herbicide 
agents.

3.  Entitlement to service connection for headaches.

4.  Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder.

5.  Entitlement to an initial compensable rating for the scar 
residuals of a shrapnel wound to the head.

6.  Entitlement to an initial rating higher than 30 percent 
for peripheral neuropathy of the right lower extremity, 
secondary to service-connected diabetes mellitus.

7.  Entitlement to an initial rating higher than 30 percent 
for peripheral neuropathy of the left lower extremity, 
secondary to service-connected diabetes mellitus.


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970, including combat service in the Republic of 
Vietnam, and his decorations include the Combat Infantryman 
Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) from March 2002 and September 2003 rating decisions 
of a Department of Veterans Affairs (VA) Regional Office (RO) 
that granted service connection and awarded a 30 percent 
rating for PTSD, granted service connection and awarded a 10 
percent rating for peripheral neuropathy of the right lower 
extremity, secondary to service-connected diabetes mellitus, 
granted noncompensable service connection for the scar 
residuals of a shell fragment wound to the head, each 
effective April 14, 2001, granted service connection and 
awarded a 10 percent rating for peripheral neuropathy of the 
left lower extremity, effective May 29, 2002, and denied 
service connection for headaches, to include as a residual of 
a shell fragment wound to the head, bilateral Morton's 
neuromas, secondary to service-connected diabetes mellitus, 
and for colon cancer, status post resection, secondary to 
exposure to herbicide agents.  

By an August 2006 rating decision, the RO increased the 
disability ratings for the veteran's peripheral neuropathy of 
the lower extremities from 10 to 20 percent disabling, 
effective May 29, 2002.  By a December 2007 rating decision, 
the RO increased the disability ratings for the peripheral 
neuropathy of the lower extremities from 20 to 30 percent 
disabling, effective April 13, 2001 for the right lower 
extremity, and effective May 29, 2002 for the left lower 
extremity.


FINDINGS OF FACT

1.  At his January 2003 hearing before the RO, the veteran 
withdrew his appeal concerning entitlement to an initial 
rating higher than 30 percent for PTSD.

2.  In a July 2007 statement, the veteran withdrew his 
appeals concerning entitlement to service connection for 
bilateral Morton's neuromas, secondary to service-connected 
diabetes mellitus, and for colon cancer, status post 
resection, secondary to exposure to herbicide agents.

3.  The veteran's headache disorder first manifested many 
years after his separation from service and is unrelated to 
his period of active service or to any incident therein.

4.  Since April 13, 2001, the veteran's residuals of a 
shrapnel wound to the head have has been manifested by a 
well-healed 1 cm by 2 mm scar on the scalp in the left 
parietal area.  The scar is barely visible, as it is covered 
by scalp hair, and therefore non-disfiguring.  It is not 
depressed or elevated, and there is no sensitivity to 
palpation.  There is no adherence to underlying tissue; the 
texture of the skin is smooth.  There is no hypopigmentation 
or hyperpigmentation.  There is no ulceration or breakdown of 
the skin, and no edema or keloid formation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to an initial rating in excess of 30 
percent for PTSD have been met.  38 U.S.C.A. § 7105(b)(2) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

2.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for bilateral 
Morton's neuromas, secondary to service-connected diabetes 
mellitus, have been met.  38 U.S.C.A. § 7105(b)(2) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

3.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for colon 
cancer, status post resection, secondary to exposure to 
herbicide agents, have been met.  38 U.S.C.A. § 7105(b)(2) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).

4.  A headache disorder was not incurred in or aggravated by 
the veteran's period of active service. 38 U.S.C.A. §§ 1131; 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.309, 3.310 
(2007).

5.  The criteria for a compensable rating for the scar 
residuals of a shrapnel wound to the head have not been met 
since April 13, 2001, the effective date of service 
connection.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.118; DCs 7802 to 7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2007).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. § 20.204(c) (2007).

In October 2002, the veteran submitted a VA Form 9 perfecting 
his appeal as to the issue of entitlement to an initial 
rating in excess of 30 percent for PTSD, as identified in the 
October 2002 statement of the case.  

At his January 2003 hearing before the RO, the veteran stated 
that he was withdrawing the appeal as to the issue of 
entitlement to an initial rating higher than 30 percent for 
PTSD.  The Board finds that the veteran's statement 
indicating his intention to withdraw the appeal as to this 
issue, once transcribed as a part of the record of his 
hearing, satisfies the requirements for the withdrawal of a 
substantive appeal.  See Tomlin v. Brown, 5 Vet. App. 355 
(1993) (holding that a statement made during a personal 
hearing, when later reduced to writing in a transcript, 
constitutes a Notice of Disagreement within the meaning of 38 
U.S.C. § 7105(b)).

In August 2004, the veteran submitted a VA Forms 9 perfecting 
his appeals as to the issues of entitlement to service 
connection for bilateral Morton's neuromas, secondary to 
service-connected diabetes mellitus, and for colon cancer, 
status post resection, secondary to exposure to herbicide 
agents, as identified in the July 2004 statement of the case.  

In a July 2007 written statement, the veteran stated that he 
was withdrawing the appeals as to the issues of entitlement 
to service connection for bilateral Morton's neuromas, 
secondary to service-connected diabetes mellitus, and for 
colon cancer, status post resection, secondary to exposure to 
herbicide agents.  The Board finds that the veteran's written 
statement indicating his intention to withdraw the appeals as 
to these issues satisfy the requirements for the withdrawal 
of a substantive appeal.  

As the appellant has withdrawn his appeals as to the issues 
of entitlement to an initial rating higher than 30 percent 
for PTSD, and entitlement to service connection for bilateral 
Morton's neuromas, secondary to service-connected diabetes 
mellitus, and for colon cancer, status post resection, 
secondary to exposure to herbicide agents, there remain no 
allegations of errors of fact or law for appellate 
consideration concerning these issues.  The Board therefore 
has no jurisdiction to review the issues.

Accordingly, the issues of entitlement to an initial rating 
higher than 30 percent for PTSD, and entitlement to service 
connection for bilateral Morton's neuromas, secondary to 
service-connected diabetes mellitus, and for colon cancer, 
status post resection, secondary to exposure to herbicide 
agents, are dismissed.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 
(2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases will be rebuttably presumed if they are manifest to 
a compensable degree within one year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2007).  The veteran's headaches, however, 
are not a disorder for which service connection may be 
granted on a presumptive basis.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary 
standard of proof to determine service connection.  See 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an 
injury or disease is alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d) (2007).  "Satisfactory 
evidence" is credible evidence.  Collette, 82 F.3d at 392.  
Such credible, consistent evidence may be rebutted only by 
clear and convincing evidence to the contrary.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  This provision does not 
establish a presumption of service connection; rather, it 
eases a combat veteran's burden of demonstrating the 
occurrence of some in-service incident to which the current 
disability may be connected.  Collette, 82 F.3d at 392.  The 
reduced evidentiary burden only applies to the question of 
service incurrence, and not to the question of either current 
disability or nexus to service; both of these inquiries 
generally require competent medical evidence.  See Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).

The veteran contends that he has a chronic headache disorder 
as a result of a head wound sustained in service.  
Specifically, he asserts that he received a shell fragment 
wound of the head while serving in combat in Vietnam, for 
which he received a Purple Heart award, and that this injury 
resulted in a chronic headache disorder.  His service medical 
records do not demonstrate that he sustained a head wound in 
combat.  His records do, however, show that in September 1969 
he was blown out of a bunker as a result of a shell 
explosion.  Additionally, the veteran's service personnel 
records do not demonstrate that he received a Purple Heart 
award, but do demonstrate that the received the Combat 
Infantryman Badge and the Vietnam Cross of Gallantry with 
Palm device.  

The veteran's service medical records reflect a single 
complaint of headaches.  On examination in December 1969, 
prior to separation from service, the veteran complained of 
experiencing frequent or severe headaches secondary to a 
shell fragment wound of the head.  However, on physical 
examination the veteran reported that the headaches were no 
longer a problem.  The impression was shrapnel wound to top 
of head in June 1969, no problems at present.

Based upon the award of the Combat Infantryman Badge and the 
Vietnam Cross of Gallantry with Palm device, the Board finds 
that the veteran had combat service and that a head injury, 
although not documented in his records, is consistent with 
the circumstances of his service.  He thus may be presumed to 
have sustained a head wound in service.  Significantly, the 
veteran has already been service-connected for the scar 
residuals of this injury.  Having determined that the veteran 
sustained a head injury in service, the next question before 
the Board is whether the veteran's headaches are related to 
this injury.  See Brock v. Brown, 10 Vet. App. 155, 162 
(1997); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

The first post-service clinical evidence demonstrating a 
complaint regarding headaches is dated in April 1994.  At 
that time, no specific notations regarding the veteran's 
complaint were made.  The next complaint regarding headaches 
is dated in July 2003.  At that time, the veteran reported 
experiencing headaches related to the shrapnel injury he 
received in service.  He stated that he had been informed 
that his skull still retained metal fragments.  X-ray 
examination of the skull, however, has consistently revealed 
no evidence of acute injury, and no evidence of foreign 
bodies.

On VA examination in July 2003, the veteran complained of 
experiencing headaches five or six times per month that had 
begun approximately one and one half years before the date of 
the examination.  He described the headaches as being more 
severe during times of stress, such as when his mother had 
passed away, but noted that more recently his headaches had 
been less severe.  He stated that the headaches were 
alleviated with over-the-counter pain medication.  He 
additionally stated that he would check his blood sugars when 
he had a headache, and if they were low, he would eat 
something to correct the levels.  He described the pain 
associated with the headaches as being located in the front 
of the head, with pain that radiated to the top of the head.  
The pain was distributed on either side of the head.  He 
stated that the top of his head felt tender when he had a 
headache.  He stated that he did not experience any warning 
signs prior to onset of the headaches.  With regard to the 
etiology of the veteran's headaches, the examiner determined 
that it was not as likely as not that the headaches were 
related to the veteran's service-connected scars (head 
injury).

The first post-service clinical evidence demonstrating a 
complaint regarding headaches is dated in April 1994, 
fourteen years after the veteran's separation from service.  
The next complaint regarding headaches is dated in July 2003.  
In view of the lengthy period without evidence of treatment 
following separation from service, there is no evidence of a 
continuity of treatment, and this weighs heavily against the 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no evidence establishing a medical nexus 
between military service and the veteran's headaches.  
Rather, the evidence of record only weighs against such a 
finding.  Thus, service connection for headaches is not 
warranted.

The Board has considered the veteran's assertions that his 
headaches are related to his service.  However, to the extent 
that the veteran ascribes his headaches to a head injury 
sustained in service, his opinion is not probative.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (layperson is generally 
not competent to opine on matter requiring knowledge of 
medical principles).  While the veteran purports that his 
symptoms after service support the current diagnosis by a 
medical professional, his statements alone are not competent 
to provide the medical nexus and a medical professional has 
not made this connection.  Thus, the veteran's lay assertions 
are not competent or sufficient.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).

In sum, the weight of the credible evidence shows that the 
veteran's headache disorder first manifested many years after 
service and is not related to his active service or any 
incident therein.  As the preponderance of the evidence is 
against the veteran's claim for service connection for 
headaches, the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2007).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The regulations for rating disabilities of the skin were 
revised during the pendency of this appeal, effective August 
30, 2002.  See 67 Fed. Reg. 49590 (July 31, 2002). Where the 
law or regulations governing a claim are changed while the 
claim is pending, the version most favorable to the claimant 
applies (from the effective date of the change), absent 
congressional intent to the contrary.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Amended rating criteria can be 
applied only for periods from and after the effective date of 
the regulatory change.  The Board can apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change, but 
must apply both criteria to the period after the effective 
date of the regulatory change and determine which is more 
favorable to the claimant.  VAOPGCPREC 3-00 (Apr. 10, 2000), 
65 Fed. Reg. 33422 (2000); Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria.  The Board 
finds that the following decision results in no prejudice to 
the veteran in terms of any lack of notice of the regulatory 
revisions.  Bernard v. Brown, 4 Vet. App. 384 (1993).
The veteran's scar residuals of a shrapnel wound to the head 
have been rated as noncompensably disabling under DC 7800, 
which pertains to scars on the head, face or neck.  38 C.F.R. 
§ 4.118, DC 7800 (2001 & 2007).  

In addressing the applicability of other diagnostic codes 
pertaining to scars, the Board finds that DCs 7801 and 7802, 
under both the old and new criteria, are not applicable, as 
the veteran's scar is not the result of a burn, and does not 
exceed an area of 1 centimeter.  38 C.F.R. § 4.118, DCs 7801, 
7802 (2001 & 2007).  Similarly, DC 7803 is not applicable 
under either the old or new criteria, as the veteran's scar 
was determined to be stable and without ulceration on VA 
examination in July 2007.  Finally, neither DC 7804 or 7805 
is applicable, under the new criteria or the old, as while on 
VA examination in July 2007 the veteran complained of 
occasional tenderness, examination in July 2003 and July 2007 
revealed a scar that was not tender or painful, and did not 
affect the limitation of motion of any body part.

Prior to August 30, 2002, Diagnostic Code 7800 provided for a 
noncompensable rating for scars on the head that were slight 
in severity.  A 10 percent rating was warranted for scars 
that were moderate, or disfiguring.  A 30 percent rating was 
warranted for severe scars, especially if they were 
productive of marked and unsightly deformity of the eyelids, 
lips, or auricles.  Finally, a maximum 50 percent rating was 
warranted for scars that were productive of complete or 
exceptionally repugnant deformity on one side of the face, or 
marked or repugnant bilateral disfigurement.   38 C.F.R. 
§ 4.118, DC 7800.  

Under the amended criteria, scarring causing disfigurement of 
the head face or neck is rated with reference to the 
following 8 characteristics of disfigurement:

1) Scar 5 or more inches (13 or more cm.) in length; 2) Scar 
at least one-quarter inch (0.6 cm.) wide at widest part; 3) 
Surface contour of scar elevated or depressed on palpation; 
4) Scar adherent to underlying tissue; 5) Skin hypo-or hyper- 
pigmented in an area exceeding six square inches (39 sq. 
cm.); 6) Skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); 7) Underlying soft tissue missing in an area exceeding 
six square inches (39 sq. cm.); 8) Skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).

The amended criteria provide for a 10 percent rating where 
there is one characteristic of disfigurement.  A 30 percent 
rating is warranted where there is visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristics of disfigurement.  A 50 percent 
rating is warranted for visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or; with 
four or five characteristics of disfigurement.  Finally, a 
maximum 80 percent evaluation is warranted for disfigurement 
of the head, face, or neck with visible or palpable tissue 
loss and either gross distortion or asymmetry of three or 
more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with six or more characteristics of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 
(effective August 30, 2002).  Under 38 C.F.R. § 4.31, where 
the criteria for a compensable rating under a diagnostic code 
are not met, and the schedule does not provide for a zero 
percent evaluation, as in DC 7800, a zero percent evaluation 
will be assigned when the required symptomatology is not 
shown.  38 C.F.R. § 4.31 (2007).

Post-service clinical records do not demonstrate complaints 
or treatment for the veteran's head scar.  However, the 
veteran underwent VA examination of his scar in July 2003 and 
July 2007.

On VA examination in July 2003, the veteran was found to have 
a well-healed scar on his scalp that could not be visualized.  
On examination in July 2007, the veteran reported that a 
"couple of times per week", his scalp became tender and 
caused discomfort with combing.   Physical examination 
revealed a well-healed 1 cm by 2 mm scar on the scalp in the 
left parietal area.  The scar was barely visible, as it was 
covered by scalp hair, and therefore was determined to be 
non-disfiguring.  It was not depressed or elevated, and there 
was no sensitivity to palpation.  There was no adherence to 
underlying tissue; the texture of the skin was smooth.  There 
was no hypopigmentation or hyperpigmentation.  There was no 
ulceration or breakdown of the skin, and no edema or keloid 
formation.

As VA examination did not demonstrate a moderate, or 
disfiguring scar, the veteran is not entitled to a 
compensable rating for his scar under either the old or new 
diagnostic criteria.  38 C.F.R. § 4.118, DC 7800 (2001 & 
2007).  

As there are no other diagnostic codes applicable to the 
veteran's head scar, the Board finds that he is not entitled 
to a compensable rating.

In sum, the Board finds that the veteran's head scar has been 
0 percent disabling since the effective date of service 
connection.  The Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, there 
are not other applicable diagnostic codes that provide for a 
compensable rating.  The preponderance of the evidence is 
against the claim and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2004, March 
2006, July 2007, and January 2008; rating decisions in March 
2002 and August 2003; statements of the case in October 2002 
and July 2004; and a supplemental statement of the case in 
August 2006.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the December 
2007 supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to these claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

The appeal concerning the issue of entitlement to an initial 
rating higher than 30 percent for PTSD is dismissed.

The appeal concerning the issue of entitlement to service 
connection for bilateral Morton's neuromas, secondary to 
service-connected diabetes mellitus, is dismissed.

The appeal concerning the issue of entitlement to service 
connection for colon cancer, status post resection, secondary 
to exposure to herbicide agents, is dismissed.

Service connection for headaches is denied.

An initial compensable rating for the scar residuals of a 
shrapnel wound to the head are denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


